

116 SRES 601 IS: Expressing the sense of the Senate that order must be immediately restored to the cities of the United States so that citizens may have peace and the legitimate grievances of peaceful protestors may be heard and considered.
U.S. Senate
2020-06-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 601IN THE SENATE OF THE UNITED STATESJune 2, 2020Mr. McConnell submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONExpressing the sense of the Senate that order must be immediately restored to the cities of the United States so that citizens may have peace and the legitimate grievances of peaceful protestors may be heard and considered.Whereas the killing of George Floyd (referred to in this preamble as Mr. Floyd) by a police officer in Minneapolis, Minnesota, was a deeply immoral and reprehensible act for which justice must be done under the law;Whereas other apparent instances of unjust police violence, such as the recent killing of Breonna Taylor in Louisville, Kentucky, must be met with immediate, thorough investigations and full justice;Whereas the United States cannot fully realize the constitutional promise of equal protection and equal justice under the law until unjust police violence against Black Americans has been further addressed;Whereas the peaceful demonstrations for justice and change following the death of Mr. Floyd are noble and patriotic;Whereas it is the sacrosanct constitutional right of all people of the United States to demonstrate peacefully in favor of social and political change;Whereas the constitutional rights of citizens unequivocally do not include any right to—(1)loot, pillage, burn, or destroy property;(2)attack police officers; or(3)disobey lawful orders of the police;Whereas the violent rioting and mayhem that has descended on cities of the United States in the week preceding the date of introduction of this resolution is unjustifiable and immoral;Whereas it is the fundamental responsibility of all governments to secure domestic tranquility and protect the lives and property of their citizens so that those citizens may exercise their rights and liberties in peace;Whereas State and local governments bear primary responsibility for restoring order and suppressing these violent riots;Whereas the Federal Government should stand ready to provide whatever aid is requested or necessary to restore order and tranquility in the streets of the United States; andWhereas the men and women of local and Federal law enforcement agencies and the National Guard have acted with tremendous bravery and honor across the United States in the face of rioting, mayhem, and brutal attacks: Now, therefore, be itThat it is the sense of the Senate that order must be immediately restored to the cities of the United States so that—(1)citizens may have peace; and(2)the legitimate grievances of peaceful protestors may be heard and considered. 